DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/11/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the newly amended language:  “the claim presently recites that 'the relative pose of the camera to the target surface is thereafter calculated using the determined relative pose of the camera to the characteristic structures in addition to the relative pose of the characteristic structures to the target surface which is known, thereby determining the relative pose of the camera to the target surface by such calculation'. Neither Petrisor, nor the relevant state of the art, shows this calculation which enhances the accuracy of the determination of the ascertained predistortion data and permits greater flexibility to the system by utilizing a target surf ace environment to make such determination.”
Examiner notes that the newly amended language is a broader version of the previously rejected language, because “the relative pose of the characteristic structures to the target surface” can be known because the characteristic structures are on the target surface or part of the same object as the target surface as previously rejected over the prior art.  
Applicant argues:  “Petrisor suggests a method of determining the actual position of a tray table based on recording and evaluating only a camera image of the tray table itself. The technical problem addressed by the claimed invention is that 'distinctive points' and 'markers' of the prior art, and as here, the tray table itself, may have boundaries, edges, hinges, rims and the like which are difficult, in fact, insufficient, to be detected in a camera image.”
Examiner notes that the claims do not make the above distinction in the detected structures, and neither Specification nor the cited prior art indicate a problem in detecting the above listed features for purposes of pose determination.
Applicant argues:  “However, and to the contrary, Petrisor does not disclose such calculation. Only the features of the tray table itself are evaluated in the camera image. Notably, it is simply a misinterpretation of the claimed invention to consider the tray table of Petrisor as equivalent to both the claimed target surface and the claimed environment of the target surface.”
Examiner notes that since the claims do not define “environment of the target surface” as captured in the camera images, the claims are not limited to exclude tables and their surfaces.  
Applicant argues:  “The claimed environment is something different from the tray table, e.g., such as the seat where the tray is mounted.”
Examiner notes that this limitation is not claimed.  
Applicant argues:  “Further, the 'hand actions' recorded by the camera of Petrisor, as mentioned by the Examiner, cannot, in any way, be equated with the presently claimed 'environment characteristic structures'. Notably, a necessity of the claimed 'environment characteristic structures" is that its relative pose to the target surface must be known, e.g. from CAD data.”
Examiner notes that the claims do not limit environment characteristic structures to particular CAD data.
Applicant argues:  “The tray table in Petrisor can only to be equated with the presently claimed target surface, not with the claimed environment or its characteristic structures. Petrisor does not (either explicitly or implicitly) make use of any environment (floor, neighboring seat, neighboring tray table, or the like) of the tray table in question.”
Examiner notes that the claims are not limited to above examples.  Further, Examiner is not persuaded that features of the target table can not be detected as more than the table’s surface while features of a neighboring table are entirely detectable and quantifiable by the same method.
Clearly, Applicant intends to use additional information about the vehicle to improve on the methodology of the prior art, but Examiner can not give patentable weight to unclaimed details.
 
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of computer vision, and they reference the following without elaborating on the underlying structures or methodology: “the relative pose of the camera with respect to the target surface (RKZ) is ascertained from the camera image by means of machine vision, … the predistortion data are ascertained based on the geometry data of the target surface and on the relative pose (RPZ) of the projector with respect to the target surface … machine vision is at least partially effected in the form of photogrammetric methods.”   Also note similar admissions about expected skill in the art in the Specification, Paragraphs 5, 12-14.  Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.
	
Generally, Examiner notes that it is not clear what technical problem in the art the Applicant is attempting to solve and which steps are regarded to point out the inventive solution to that problem.  Claim 1 is directed to a “method for ascertaining predistortion data” but then describes that the method and the information for ascertaining predistortion data is known except for the difficulty of determining the required information of the “relative pose (RPZ) of the projector with respect to the target surface” which is recited as “ascertained” in the claims without any further algorithm.  However, generally ascertaining the “relative pose of the projector” does not seem to be a problem in the AAPA, and Pertrisor further teaches that the actual pose can be determined dynamically.
Examiner suggests that Applicant clarify and claim any modifications to the prior art methodologies that would be required to integrate them into the intended application.
Claims 1-3, 5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20140192268 to Petrisor (“Petrisor”) also cited in an IDS.
Regarding Claim 1:  “A method for ascertaining predistortion data for a projection of an image content from a projector in an interior of a vehicle onto a target surface of the interior, wherein geometry data of the target surface are known, and the projector is situated in an appropriate assembled state (M) in the interior, comprising:  (A preamble is not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Also note similar prior art descriptions in AAPA, Specification, Paragraphs 2, 5, 12-14, 16.)
placing a camera in a known relative pose (RKP) with respect to the projector,  (“The overhead processor may select the dynamically determined distortion based on visual cues in a recording taken by the overhead camera.”  Petrisor, Paragraph 6.  Note the fixed relative positions of the camera and the projector in Figs. 5-8.)
wherein the camera is aligned such that at least part of the target surface lies within the field of view of the camera,  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the target surface is a surface (part of an object surface) onto which a video is to be projected.  See Specification, Paragraphs 2, 10, and 17.  Pertisor cameras target the surface of the tray table “Cameras 220, 222, 224 are oriented on panel 150 to record the projected video and hand actions proximate the tray tables of their respective passengers.”  Petrisor, Paragraphs 24, 6.  “The overhead processor may select the dynamically determined distortion based on visual cues in a recording taken by the overhead camera.”  Petrisor, Paragraphs 6, 27.  Note imaging at least part of the target projection surface in Figs. 5-8.)
recording a camera image using the camera,  (“Cameras 220, 222, 224 are oriented on panel 150 to record the projected video and hand actions proximate the tray tables of their respective passengers.”  Petrisor, Paragraphs 24, 6.)
ascertaining the relative pose of the camera with respect to the target surface (RKZ) from the camera image, (“Center seat camera 222 records the tray table position” Petrisor, Paragraph 33.  Although prior art describes determining the pose of the target with respect to the camera as opposed to the pose of the camera with respect to the target, a person of ordinary skill in the art would recognize that the two determinations are exact mathematical inverses and thus equivalent or obvious substitutes within pose determination.)
by means of machine vision (See using an overhead processor in Petrisor, Paragraphs 4-7, 23 in implementing machine vision functionality and that “Corresponding methods of machine vision are well known. … The method described is therefore easily implementable using known methods.”  AAPA, Specification, Paragraph 12 and statement of motivation below.)
ascertaining the relative pose (RPZ) of the projector with respect to the target surface from the relative pose (RKZ) of the camera to the target surface and from the relative pose (RKP) of the camera to the projector, and  (“processor 310 in combination with projectors 210, 212 and 214 applies dynamically determined distortions to optimize the projected video based on the actual positions of the tray tables” based on the camera pose determinations.  Petrisor, Paragraph 33.)
ascertaining the actual predistortion data based on the geometry data of the target surface and on the relative pose (RPZ) of the projector with respect to the target surface, and”  (“The overhead processor may select the dynamically determined distortion based on visual cues [visible features of physical objects (hands, trays) and projected videos] in a recording taken by the overhead camera …  applies dynamically determined distortions to optimize the projected video based on the actual positions of the tray tables.”  This includes accounting for the visual cues in the camera recording and expected geometric properties such as shape and tilt of the projected surface.  Petrisor, Paragraphs 6, 27, 33.  See similarly “In order to correct distortions in the reproduction of the content (image distortions) which occur due to the shape of the surface, correction information (predistortion in the projector based on predistortion data) is required.” AAPA, Specificaiton, Paragraph 2.  See statement of motivation below.)
“wherein the camera is aligned such that at least part of the environment of the target surface is situated in the field of view of the camera and the geometry data of the environment captured by the camera in relation to the target surface is known, and … such that information of said structures in the environment of the target surface, additional to, and distinct from, the information received from the target surface …(See examples of geometry data of the environment in Specification, Paragraph 10.  Pertisor cameras targets the surface of the tray table which has the video (on the target surface) as well as edges of the tray table and objects proximate the tray table (structures distinct from target surface): “Cameras 220, 222, 224 are oriented on panel 150 to record the projected video [information from the target surface] and hand actions proximate the tray tables [information from the environment of the target surface] of their respective passengers,” where the targeted tray tables and hands are known geometries in the environment in relation to the passenger and the seat and can be used as “visual cues in the recording.”  Petrisor, Paragraphs 27, 6, 33.)
wherein characteristic structures of the environment of the target surface, which structures are depicted in the camera image, are detected by means of machine vision … is obtained and evaluated using machine vision,”  (See such use of machine vision as “processor 310 receives inputs from passengers via cameras 220, 222, 224 and … [performs various control functions] based on the inputs”  Petrisor, Paragraph 24.  Also note that “Corresponding methods of machine vision are well known. … The method described is therefore easily implementable using known methods.”  AAPA, Specification, Paragraph 12 and statement of motivation below.)
“wherein said characteristic structures of the environment of the target surface are selected from at least one of peripheries, lines, edges, trims, handles of a storage compartment, air exists, lamps and combinations thereof, and … wherein each of said characteristic structures of the environment of the target surface is additional to, and distinct from, the elements of the target surface.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element provides examples of image features that could be detected outside of the surface onto which the video is projected (including additional edges and peripheries of the object that provides that surface and other objects in the view of the camera), that are typically found in a vehicle, particularly an aircraft or on a user.  See Specification, Paragraphs 2, 18.  Pertisor cameras targets the surface of the tray table which has the video as well as edges of the tray table and objects proximate the tray table (such as users’ hands).  See Petrisor, Paragraphs 27, 6, 33.  
Although Petrisor does not list all of the claimed examples of objects that can be found in the periphery of the projected video surface inside a vehicle, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art would understand that the cameras in Pertisor are also located inside a vehicle, and would capture all such objects if they were located in the periphery of the target video projection surface.)
“wherein machine vision is used to determine the relative pose of the camera to the characteristic structures,  (“Center seat camera 222 records the tray table position” Petrisor, Paragraph 33.  Although prior art describes determining the pose of the target with respect to the camera as opposed to the pose of the camera with respect to the target, a person of ordinary skill in the art would recognize that the two determinations are exact mathematical inverses and thus equivalent or obvious substitutes within pose determination. See using machine vision (i.e processing image information for input) in Petrisor, Paragraphs 4-7, 23 and in AAPA, Specification, Paragraph 12.  See statement of motivation below.)
wherein the relative pose of the camera to the target surface is thereafter calculated using the determined relative pose of the camera to the characteristic structures in addition to the relative pose of the characteristic structures to the target surface which is known, thereby ascertaining the relative pose of the camera to the target surface by such calculation.   (Note that “pose of the characteristic structures to the target surface which is known” broadly embodies the previously claimed example where the characteristic structures are a part of or adjacent to the target surface, such as table edges are part of the same structure as the table surface.  
In Prior art, see example of detecting the tilt of the target object with respect to the camera “based on visual cues in the recording,” in Petrisor, Paragraph 33.  Where the visual cues in the recording can be features on the surface of the tray table which displays the video, as well as edges of the tray table and objects proximate the tray table (such as users’ hands).  See Petrisor, Paragraphs 27, 6, 33.  Also note example and reference of imaging fiducial markers (examples of visual cues / characteristic structures) in AAPA, Specification, Paragraph 12.  See statement of motivation in Claim 1.)
wherein the characteristic structures are identified within the camera image and only said structures are evaluated by machine vision, as the relative pose of the characteristic structures to the target surface is known, and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, characteristic structures can be fiducial markers or peripheries, edges, handles, or other visual cues related to the target structure and its environment.  See Specification, Paragraphs 18-19.  
See example of detecting the tilt of the tray table “based on visual cues in the recording” corresponding to known features of the tray table, in Petrisor, Paragraph 33.  Also note a “well-known” example of using imaging fiducial markers (examples of visual cues / characteristic structures) in AAPA, Specification, Paragraph 12.  See statement of motivation below.)
wherein the relative pose of the camera to the target surface is determined by combining the determined relative pose of the camera to the target surface environment with the known fixed pose of the target surface environment to the target surface.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the pose relative to a surface of the object (i.e. projection surface of a tray table) can be determined based on the pose relative to the object itself (pose relative to the tray table), because the surface of the tray table is in a known position relative to the tray table.  Prior art teaches:  “Center seat camera 222 records the tray table position and processor 310, in combination with projector 210, based on visual cues in the recording, selects and applies dynamically determined distortions to adjust for the disparity.” Petrisor, Paragraphs 32-33 and Figs. 5-8.  Although prior art describes determining the pose of the target with respect to the camera as opposed to the pose of the camera with respect to the target, a person of ordinary skill in the art would recognize that the two determinations are exact mathematical inverses and thus equivalent or obvious substitutes within pose determination.)
AAPA seems to indicate that correcting distortion based on predistortion data and the shape of the object, and that all components of the predistortion data are known except for the relative pose of the projector with respect to the target.  See Specification Paragraphs 2, 5, 12-14, 16, and 21.
Petrisor also indicates that correcting distortion based on predistortion data and the shape of the object, and further provides methodology to determine the relative pose of the target object with respect to the projector and to use that information to dynamically determine the distortion required to be applied to the projected image.  See citations above.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to determine the relative pose of the projector with respect to the target and to use that information to dynamically determine the distortion required to be applied to the projected image as taught in Petrisor, in order to “optimize the projected video based on the actual position” as well as orientation and shape of the object.  See Pertrisor, Paragraph 33 and AAPA, Specification, Paragraph 2.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  AAPA seems to indicate that the problem with which the claims are concerned, to determine the relative pose of the projector with respect to the target, has been addressed by well-known methods.  See AAPA, Specification, Paragraphs 12-13.
Regarding Claim 2:  “The method according to Claim 1, wherein machine vision is at least partially effected in the form of photogrammetric methods.”  (“machine vision is at least partially effected in the form of photogrammetric methods. Corresponding methods are well known.”  AAPA, Specification, Paragraph 13 and an example method in Petrisor, Paragraph 33.  See statement of motivation in Claim 1.)
Regarding Claim 3: “The method according to Claim 1, wherein CAD data of the target surface are used as the geometry data of the target surface.”  (“CAD data for vehicles, in particular aircraft, are available in a generally sufficient form and with the necessary accuracy, such that the required geometry data are available particularly easily.”  AAPA, Specification, Paragraph 14.  Also note “geometry data for the corresponding environment are also generally available as CAD data”  AAPA, Specification, Paragraph 16 and statement of motivation in Claim 1.)
Regarding Claim 5:  “The method according to Claim 1, wherein as at least part of the machine vision process, at least one distinctive element in the camera image is detected, the relative pose of which with respect to the target surface is known.”  (See example of detecting the tilt of the target object “based on visual cues in the recording,” in Petrisor, Paragraph 33.  Also note example and reference of imaging fiducial markers in AAPA, Specification, Paragraph 12.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method according to Claim 5, wherein a marker that is attached to at least one of the target surface and to the environment of the target surface is detected as at least one of the elements.”  (See example of detecting the tilt of the target object “based on visual cues in the recording,” in Petrisor, Paragraph 33.  And AAPA describes visual cues as fiducial markers on the target and indicates that this is performed in accordance to a prior art methodologies in Specification, Paragraph 12.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method according to Claim 1, wherein predistortion data for a first relative pose (RPZ) of the projector with respect to the target surface already exist, … wherein a second relative pose (RPZ) of the projector with respect to the target surface is ascertained, a deviation between the second and the first relative pose (RPZ) is ascertained, and if a deviation is greater than a specifiable threshold value, the predistortion data are corrected or ascertained again on the basis of the second relative pose (RPZ).”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim is directed to dynamically adjusting the distortion correction based on detected changes in the relative position / orientation of the object with respect to the projector.  Petrisor teaches this embodiment:  “processor 310 in combination with projectors 210, 212 and 214 applies dynamically determined distortions to optimize the projected video based on the actual positions of the tray tables. … based on visual cues in the recording, selects and applies dynamically determined distortions to adjust for the disparity.”  Petrisor, Paragraph 33.  Although Petrisor does not explicitly state that a threshold is used to identify a deviation, it indicates a substantively similar process of checking visual cues to determine if a disparity has occurred “on the actual positions of the tray tables” which is used as a specifiable threshold for implementing the distortion adjustment.  Petrisor, Paragraph 33.)
Regarding Claim 9: “The method according to Claim 1, wherein the target surface used is one which is curved in at least one portion.”  (Note that this claim specifies a preferred use but does not limit the method to performing particular steps.  Also note that prior art teaches:  “From practice it is known to use a projection system to project contents, such as images or light patterns, onto for example inclined and/or curved surfaces”  AAPA, Specification, Paragraph 2.  See statement of motivation in Claim 1.)
Regarding Claim 10:  “The method according to Claim 1, wherein the target surface selected is a surface of a storage compartment.”  (Note that this claim specifies a preferred use but does not limit the method to performing particular steps.  Also note that prior art teaches:  “The surfaces are, for example, closed luggage compartments.”  AAPA, Specification, Paragraph 2.  See statement of motivation in Claim 1.)
Regarding Claim 11:  “The method according to Claim 1, wherein the method is carried out in an aircraft as the vehicle having a passenger cabin as the interior.”  (Note that this claim specifies a preferred use but does not limit the method to performing particular steps.  Also note that prior art teaches:  “specifically the passenger cabin of an aircraft.”  AAPA, Specification, Paragraph 2.  See statement of motivation in Claim 1.)
Regarding Claim 12:  “A projector module for a projection of an image content in an interior of a vehicle onto a target surface of the interior, having a calculation unit, which is set up to perform the method according to Claim 1, and having the projector and the camera.”  (“projectors 210,212,214, cameras 220,222,224, audio interfaces 230, 232, 234 and switches 240, 242, 244 are communicatively coupled with a seat end overhead processor 310”  Petrisor, Paragraph 23.)
Regarding Claim 13:  “The projector module of Claim 12, wherein the projector module contains a support structure to which the projector and the camera are attached in a fixed relative pose (RKP) with respect to one another.”  (“housed in overhead section 140 of the aircraft” in a fixed relative pose with respect to one another as noted in Petrisor, Paragraph 23 and Figs. 5-8.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483